DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 04 May 2022 has been entered; claims 67, 72, 74-77, 82, 83, and 88-91 remain pending, of which claims 67, 72, 74, 82, and 83 were previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 7-10 of the Remarks, filed 04 May 2022, with respect to the rejections of claims 75 and 87-91 under 35 USC 102(a)(1) and the rejection of claims 76, 77, and 87-91 under 35 USC 103 have been fully considered, but are not found to be persuasive.  First, the Examiner submits that the amended limitations “wherein a residual draw compound stream has a residual draw compound content of 0.1% or less after thermally induced phase separation by increasing the molecular weight of the draw compound and decreasing the cloud point of the draw compound” appear to refer to an implied method step (see Step 545 in Fig. 5); as such, they do not further define the recited system. The system of claim 75 comprises the feed solvent source, a draw solution comprising a draw compound; and a semipermeable membrane.  There is no device or apparatus associated with the thermally induced phase separation in claim 75, and no specific requirement in the claim that this phase inversion has to take place in the system. 
Additionally, the Examiner submits that it is unclear what the claim limitations “increasing the molecular weight” and “reducing the cloud point” refer to, because once a draw compound is selected, these parameters are set. It is further confusing as to whether this refers to reducing the cloud point below the values recited in claims 89-91; additionally, no (initial) molecular weight is claimed. The draw compound of Fuchigami has a cloud point of 40°C as discussed in the rejection below; it is submitted that if a thermally induced phase separation step was conducted, the recited residual draw compound content would have to be met, as the molecular weight and cloud point do not change during this step.  The Examiner submits that the system of Fuchigami is not only capable of carrying out such a step due to the presence of heat exchangers, heaters, and coolers (Paragraph [0070]), but also does conduct a thermally-induced phase separation on the dilute draw compound stream 5 (Paragraph [0071]), among other purifications (Paragraph [0072]).
Lastly, Applicant points to unexpected results that are outside the scope of the claims; the Example 9 draw compounds, and their residual content after thermally induced phase separation, are directed to copolymers of ethylene oxide and propylene oxide, which are no longer claimed.  Therefore, Applicant’s arguments are not commensurate with the scope of the claims. Additionally, Table 3 of the Specification compares Example 9 draw compound to Examples 10 and 11, which have significantly higher cloud points than the draw compounds disclosed by Fuchigami. There is no evidence that the draw compounds of Fuchigami are present in residual amounts above the claimed content, in fact, there is sufficient reason to believe that the residual draw compound content is below the recited amount, as filtration and phase inversion separation are conducted, as consistent with claim 76 and discussed below in detail. For at least these reasons, the rejections are maintained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75, 76, and 88-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 75, the limitations “increasing the molecular weight” and “reducing the cloud point” render the claim indefinite, as it is unclear how the molecular weight or the cloud point of the draw compound could be changed upon thermally induced phase separation. Once a draw compound is selected, these parameters are set. It is further confusing as to whether this refers to reducing the cloud point below the values recited in claims 89-91, and it is noted that no initial molecular weight is even recited.
With continued reference to claim 75, the limitations “wherein a residual draw compound stream has a residual draw compound content of 0.1% or less after thermally induced phase separation by increasing the molecular weight of the draw compound and decreasing the cloud point of the draw compound” render the claim indefinite, as it is unclear what component of the system is to carry out the step of thermally inducted phase separation, and because the intended result of “0.1% or less” would be inherently accomplished by such a method step, which does not further limit the components of the system in any case. Claim 76 additionally recites that it is the filtration module which produces the residual draw compound stream, not a thermally induced phase separation process. Claim 76 also recites a liquid phase separator which likely performs the thermally induced phase separation and if so, should likely be recited in claim 75 to account for the last clause of the claim. 
For the purposes of examination, the Examiner will consider the limitations “wherein a residual draw compound stream has a residual draw compound content of 0.1% or less after thermally induced phase separation by increasing the molecular weight of the draw compound and decreasing the cloud point of the draw compound” to be met by a teaching of a draw compound consistent with claims 89-91, and a teaching of a thermally induced phase separation. 
With respect to claim 88, the limitation “the forward osmosis membranes” lacks antecedent basis in the claim language, as the claim recites “a forward osmosis membrane” in the line prior to “the forward osmosis membranes”. It is unclear if one or more forward osmosis membranes are required. 
With respect to claims 89-91, they are rejected for being dependent on a cancelled claim. For the purposes of examination, the Examiner will interpret these claims as being dependent from claim 75. 
Regarding claim 76, it is rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 75 and 88-91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuchigami et al. (WO #2015156404; U.S. Patent Publication # 2017/0182477 used as translation), hereinafter “Fuchigami”.
With respect to claim 75 and 89-91, Fuchigami discloses a system comprising water 1 (“feed solvent source” (Fig. 3; Paragraph [0071]), a water absorbing solution 4 (“draw solution”) comprising a thermos-sensitive water absorbent draw material (“draw compound”) (Paragraphs [0018, 0019]) which is a compound having a trimethylolpropane structure as a basic structure and including linear, sequential butylene oxide (epoxybutane) monomer units with terminal hydroxyl groups (Paragraph [0018, 0146]; Fig. 10) and a cloud point of 40 °C (discrete embodiment within “20°C to 175°C”; “35°C to 125°C”; and “40°C to 80°C”) (Figs. 10, 14); a semipermeable membrane 3 comprising a feed side which receives water 1 (“feed solvent source”) and a draw side for receiving the water absorbing solution 4 (“draw solution”) having a second (inherent) osmotic pressure, wherein a diluted water absorbing (“draw solution”) stream 5 is produced when water 1 (“solvent”) is passed through from the feed solvent stream to the draw side via the semipermeable membrane 3 (Fig. 3; Paragraph [0071]). 
With respect to the limitations “wherein a residual draw compound stream has a residual draw compound content of 0.1% or less after thermally induced phase separation by increasing the molecular weight of the draw compound and decreasing the cloud point of the draw compound” of claim 75 and claim 88, Fuchigami discloses the recited draw compound as consistent with the cloud points recited in claims 89-91, and wherein the semipermeable membrane is a forward osmosis membrane; it is submitted that the limitations pertaining to the residual draw compound content of the residual draw compound stream and the recited reverse solute diffusion are met, as these limitations are considered to define inherent properties of the draw compounds recited in claim 75, in particular because the draw compound of Fuchigami meets the limitations of claims 89-91, which are interpreted as being dependent on claim 75 (and not cancelled claim 87). Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).
The Examiner additionally notes that Fuchigami discloses a thermally induced phase separation of the dilute water absorbing solution 5/draw solution, among other purifications (Paragraphs [0071, 0072]), and that it is desirable to minimize the concentration of the thermo-sensitive water absorbent (drawn solution) contained in the membrane filtered water 8, depending on how it will be used (Paragraph [0072]). Since the draw compound of Fuchigami is consistent with that which is claimed, the semipermeable membrane is embodied as a forward osmosis membrane, and a thermally induced phase separation occurs in addition to other purifications (Paragraphs [0071, 0072]), it is submitted that the limitations in the last three lines of claim 75 are met. 
With respect to claim 88, since Fuchigami by itself teaches a draw compound meeting the limitations of claim 75 and 89-91, including that the semipermeable membrane is a forward osmosis membrane as well as the thermally induced phase separation recited in the last clause of claim 75, it is submitted that the draw compound exhibits the recited reverse solute diffusion as an inherent property. Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied upon. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (WO #2015156404, U.S. Patent Publication # 2017/0182477) in view of Carmignani et al. (U.S. Patent Publication # 2012/0267308), hereinafter “Fuchigami” and “Carmignani”.
With respect to claim 76, Fuchigami teaches that the diluted water absorbing (“draw solution”) stream 5 is heated by passing it through heat exchanger 16 and enters gravity separation tank 11 or coalescer to obtain filtered water 8 or a purified water (Paragraphs [0071, 0072, 0104]). The gravity separation tank 11 or coalescer separate water (“solvent”) with residual water absorbing material (“draw compound”) from a concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”) via gravity or filtration (Paragraphs [0071, 0072, 0104]). Concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”) passes through heat exchanger 16 to cool the concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”); and posttreatment apparatus 13 which separates residual water absorbing material (“draw compound”) from filtered or purified water obtained from gravity separation tank 11 or the coalescer (Paragraph [0072]).  Fuchigami also teaches cooling of the concentrated (“agglomerated”) water absorbing solution 7 (“draw compound rich stream”) via heat exchanger 16 (Paragraph [0106]; Fig. 3). 
Moreover, Paragraph [0071] of Fuchigami discloses a thermally inducted phase separation of the dilute water absorbing solution/draw solution, among other purifications (Paragraphs [0071, 0072]).
Fuchigami does not specifically teach both the gravity separation tank 11 and the coalescer or a second heat exchanger. 
Carmignani teaches coalescer 6 configured to agglomerate small solute (“draw compound”)-rich droplets to form an agglomerated two-phase effluent stream comprising a liquid phase of agglomerated solute (“draw compound”) and a liquid phase of water solvent (Paragraphs [0031-0033]) and a temperature-controlled gravity separator (“liquid phase separator”) designed to separate solute (“draw compound”) from water (“solvent”) (“two or more immiscible liquids or solutions”) to produce solute-rich stream 10 and water-rich stream 9 (“solvent”) (Paragraphs [0033-0034]; Fig. 1), as well as a heat exchanger 11, distinct from heat exchanger 4 used to heat the dilute draw solution which cools the water-rich stream 9 (“solvent”) (Paragraph [0030, 34]; Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the system of Fuchigami with both the coalescer and the two-phase liquid separator as taught by Carmignani because Fuchigami discloses that minimizing the amount of water absorbing material (“draw compound”) in the purified water stream is desirable (Paragraph [0072]), and because Carmignani teaches that the coalescer allows for agglomeration of solute drops for more efficient separation in the two phase separator (Paragraph [0048]).  It would have been obvious to employ a second heat exchanger for the purpose of cooling the water-rich stream, depending on the engineering and specific system in place at a given facility, especially given that the two heat exchanger set-up was known at the time of effective filing of the instant application.
With respect to claim 77, Fuchigami/Carmignani teaches a filtration module 13 embodied as a nanofilter, ultrafilter, or reverse osmosis module comprising a semipermeable membrane (see Fuchigami: Fig. 3: membrane filtration apparatus 12 which is a nanofiltration membrane: Paragraphs [0072, 0108], and see Carmignani: Paragraph [0034]; Fig. 1).
Carmignani teaches that after nanofiltration (similar to the nanofiltration module of Fuchigami), the water-rich stream is free of solute (Paragraph [0052]). It would have been obvious to the ordinary artisan to consult similar forward osmosis systems to determine the relevant process parameters in order to optimize the process of forward osmosis, and would have identified removing solute from the water-rich stream as a desirable effect in view of Paragraph [0072]) of Fuchigami. The Examiner further notes that the ordinary artisan would have recognized that the nanofiltration module of Fuchigami would likely remove as much or more of the draw compound of Fuchigami (Fig. 10), as the draw compound of Fuchigami is larger than the diol draw compounds of Carmignani (Paragraphs [0022-0024]), and Carmignani discloses that nanofiltration permeate is free of solute (Paragraph [0052]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11 May 2022